department of the treasury internal_revenue_service washington d c oct tax_exempt_and_government_entities_division uniform issue list legend taxpayer a taxpayer b ira c ira d financial_institution e account f account g financial_institution h amount i amount j dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age and taxpayer b age taxpayers a and b represent that they received distributions from ira c and ira d respectively totaling amount i and amount j respectively taxpayers a and b rollover with the 60-day period prescribed by sec_408 was due to a mistake by financial_institution h which led to amount i and amount j being placed in non-ira accounts taxpayers a and b further represent that amount i and amount j have not been used for any other purpose assert that their failure to accomplish a on date taxpayers a and b telephoned a representative of financial_institution h and completed paperwork by fax establishing what they believed were iras at financial_institution h the representative of financial_institution h instructed taxpayers a and b to contact financial_institution e and request a direct transfer of their iras with financial_institution e to financial_institution h on date taxpayers a and b completed forms with financial_institution e requesting a direct transfer of their iras to iras at financial_institution h on date checks representing taxpayers a and b iras in amount i and amount j respectively were issued by financial_institution e to financial_institution h for the benefit of taxpayers a and b on date amount i and amount j were placed in non-ira certificates of deposit cd by financial_institution h the error was not discovered until after the 60-day rollover period had expired sec_408 of the code defines and provides the rules applicable to ra rollovers based on the above facts and representationns you request that the internal_revenue_service service waive the 60-day rollover requirement contained in code sec_408 with respect to the distribution of amount i and amount j sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayers a and b including a statement from financial_institution h identifying their error is consistent with their assertion that their failure to accomplish a timely rollover was caused by an etror committed by financial_institution h therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount i and amount j from ira c and jra d respectively taxpayers a and b are granted a period of days from the issuance of this ruling letter to contribute amount i and amount j into rollover iras provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount i and amount j will be considered rollover_contributions within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if _ wish to _ about this ruling please contact se t ep ra t1 ld sincerely yours nr lbab- wthr manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
